Treating the Rule 15 petition which the petitioner has filed pro se as a petition for writ of habeas corpus, the writ is denied. This denial is without prejudice to a hearing being held thereon in the Superior Court, to which court the petition and other papers filed in connection therewith are ordered remanded with direction that said court consider the petition and papers as if originally filed in that court pursuant to the post conviction relief provisions found in G. L. 1956 (1969 Reenactment) §10-9.1-1 et seq. Paolino, J-.-^id not participate.